DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

 	Claims 3-19 have been amended. Claims 20-29 have been added. Claims 2-29 are pending. 
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objection to claims 3-19 has been withdrawn.
 	The previously pending objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 21 recites “initiating, by the one or more computer processors, an event corresponding to at least one segment of the plurality of segments, wherein initiation of the event is configured to trigger execution of at least one energy consumption action corresponding to the at least one segment.”
There does not seem to be support in the specification for initiating of any event or an event triggering execution of an action. Clarification is required. Dependent claims 22-29 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 2-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 2-29 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite segmenting a plurality of customers, including determining, pruning, assigning, using, and processing steps. In addition, the claims recite analyzing, applying, assigning, and initiating steps.  
The limitations of determining, pruning, assigning, using, processing, analyzing, applying, assigning, and initiating are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, independent claim 1 recites (a) determining a plurality of customer patterns from a data record, wherein each customer pattern comprises a subset of the plurality of energy customers that satisfy a plurality of customer attributes associated with the customer pattern, and wherein the subset (i) comprises at least a threshold quantity of the plurality of energy customers and (ii) has at most a threshold level of overlap with other customer patterns of the plurality of customer patterns; and (b) assigning the plurality of customer patterns to a plurality of segments according to a bisection algorithm that maximizes a minimum effectiveness of the plurality of segments, wherein the effectiveness of a segment is a measure of a quantity of the plurality of energy customers in the patterns assigned to the segment that have a positive adoption status of an energy efficiency program associated with the segment, and wherein the minimum effectiveness of the plurality of segments is greater than an effectiveness of the plurality of energy customers as a whole with respect to the energy efficiency program, and (c) using the positive adoption status among the plurality of segments to identify the customer attributes associated with adopting the energy efficiency program.
Independent claim 20 recites (a) determining a plurality of customer patterns from a data record, wherein each customer pattern comprises a subset of the data records associated with a plurality of energy customers that satisfy a plurality of customer attributes associated with the customer pattern; (b) pruning the plurality of customer patterns by removing customer patterns that (i) comprise less than a threshold quantity of the data records associated with plurality of energy customers and (ii) exceed a threshold level of overlap with other customer patterns of the plurality of customer patterns; (c) assigning the plurality of customer patterns to a plurality of data record segments according to a bisection algorithm that maximizes a minimum effectiveness of the plurality of data record segments by assigning an optimal number of patterns to each of the plurality of data record segments, wherein the effectiveness of a segment is a measure of a quantity of the plurality of energy customers in the patterns assigned to the data record segment that have a positive adoption status of an energy efficiency program associated with the data record segment, and wherein the minimum effectiveness of the plurality of data record segments is greater than an effectiveness of the plurality of energy customers as a whole with respect to the energy efficiency program; and (d) using the positive adoption status among the plurality of data record segments to identify the customer attributes associated with adopting the energy efficiency program; and (e) processing the plurality of data record segments to formulate and transmit communications only to customers matching one or more of the customer attributes associated with adopting the energy efficiency program.
Independent claim 21 recites analyzing a plurality of data records to identify a plurality of patterns within the data records, the plurality of patterns configured to predict execution of an action to reduce energy consumption in response to an event, wherein each of the plurality of patterns corresponds to a portion of the data records and is identified based on attributes associated with the data records; applying at least one pruning criterion to the plurality of patterns, wherein the at least one pruning criterion is configured to optimize the plurality of patterns with respect to an effectiveness metric associated with execution of the energy consumption action in response to the event; assigning, by the one or more computer processors, each pattern of the optimized plurality of customer patterns to a plurality of segments according to a bisection algorithm, wherein the bisection algorithm is configured to allocate each pattern of the plurality of patterns to a particular segment of the plurality of segments, wherein the particular segment to which each pattern is assigned by the bisection algorithm corresponds to a segment that provides a threshold effectiveness associated with execution of the energy consumption action; and initiating an event corresponding to at least one segment of the plurality of segments, wherein initiation of the event is configured to trigger execution of at least one energy consumption action corresponding to the at least one segment.
That is, other than reciting one or more computer processors, the claim limitations merely cover commercial interactions, including marketing activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include one or more computer processors. The one or more computer processors in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computer processors amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3-5 further describe the plurality of segments and customer attributes. Claims 6 and 7 further describe the one or more home value metrics and plurality of customer attributes. Claim 8 recites an additional solving step. Claim 9 further describes the feasibility problem. Claim 10 recites an additional distributing step. Claims 11 and 12 further describe the minimum effectiveness and the energy efficiency program. Claim 13 recites an additional transmitting step. Claims 14-17 further describe plurality of segments and customer patterns, and customer attributes. Claim 18 recites an additional processing step, while claim 19 further describes the assigning the plurality of customer patterns. Similarly, dependent claims 22-29 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
  Under step 2B of the analysis, the claims include, inter alia, one or more computer processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 00120 of the specification, “Those skilled in the art will appreciate that the disclosure may be practiced in network computing environments with many types of computer system configurations, including, an in-dash vehicle computer, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like. The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues a person of ordinary skill in the art would recognize that systems and processes for improving energy efficiency and strain on a power grid represents a technical problem that remains unsolved. The present application proposes a technical solution to this technical problem that provides improved techniques through segmentation techniques that provide predictive qualities, thereby enabling segmentation to be performed in a manner that is predictive with respect to the ability to improve energy consumption and reduce strain on a power grid. See Specification at [0030]-[0046], [0066], and [0076]. A person of ordinary skill in the art would recognize that techniques to perform segmentation in a manner that provides predictive capabilities to improve energy consumption and reduce strain on a power grid represents a technical solution to the technical problem outlined above and described in the present application.
Accordingly, under current Office guidance, the present application discloses a technical solution to a technical problem and the pending claims should be found patent eligible if the pending claims recite the features described in the Specification as providing the above-described technical solution. As shown below, the pending claims recite features that provide "a specific implementation of a solution to a problem in the software arts" (e.g., a solution overcoming the problems associated with existing segmentation techniques that rely on anecdotal experience and rigid rules), as opposed to merely adding a computer post-hoc to an abstract idea, and are therefore, patent eligible under §101 when properly analyzed under Office guidance. 
In claim 21 a plurality of data records are analyzed to identify patterns configured to predict execution of an action to reduce energy consumption, the identified patterns are pruned to optimize execution of energy consumption actions, and then the patterns are used to perform segmentation, thereby providing a segmentation technique that provides predictive capabilities with respect to execution of actions to reduce power consumption in an optimized manner. Such features represent a technical solution to the technical problems described in the present application. Moreover, the above-identified features represent a specific implementation of a solution to a problem in the software arts, rather than merely adding post-hoc use of a computer to an abstract idea. The Examiner respectfully disagrees.
Contrary to Applicant’s assertion, the claimed features do not seem to represent a technical solution to a technical problem. Rather than improving energy consumption and reducing strain on a power grid, the claim language is actually directed to customer segmentation in order to tailor communications to the customers.
As described in paragraph 004 of the specification, “Customer segmentation is a cornerstone of the marketing toolbox of organizations large and small as a technique for understanding customers and for identifying ways to act upon that understanding. It is used heavily in marketing (a comprehensive review is in Association (2014)), online ads (e.g., Yan et al. (2009)), or e-retail (e.g., Bhatnagar and Ghose (2004)) to name a few applications.”
Further, as described in paragraph 005, “As utilities strive to develop a more personal and modern relationship with their customers, they've enthusiastically embraced segmentation as a means to tailor their communications about efficiency measures and other programs as to increase participation and engagement.  Most market segmentation techniques employed in practice focus on the application of fixed rule-sets. For example, consumers who live in large homes and have children are assigned to a "high consumption" category, whereas those who subscribe to environmentalist magazines are ascribed to the "green advocates" group.”
Further, as described in paragraph 0048 “The segments may then be further processed 312. In particular, segments may be used for targeted marketing: advertisements may be formulated and transmitted only to customers matching the patterns of one segment in order to increase their effectiveness. The segments may also be used for visualizing customer behaviors or for any other business goal.”
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include one or more computer processors.
The one or more computer processors in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., one or more computer processors).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Moreover, the claims here are not similar to the claims in McRO, which were determined to be an improvement to computer technology.  
In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.
Contrarily, here the abstract idea is directed to segmenting a plurality of customers (step 2A Prong One). The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 
Here, there is no improvement to any computer technology per se here, nor is there a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  Further, the specification does not describe a teaching about how the claimed invention improves a computer or other technology  Rather, the abstract idea of segmenting a plurality of customers is merely implemented via one or more processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 00120 of the specification, “Those skilled in the art will appreciate that the disclosure may be practiced in network computing environments with many types of computer system configurations, including, an in-dash vehicle computer, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like. The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 10, 2022